 1
 2
 3
 4
 5
 6

 7
 8
 9                          UNITED STATES DISTRICT COURT
10                        SOUTHERN DISTRICT OF CALIFORNIA
11
12   SUSAN DIANNE EUBANKS,                        Case No.: 17cv0016 BEN (MDD)
13                                  Petitioner,
                                                  DEATH PENALTY CASE
14   v.
                                                  ORDER:
15   JANEL ESPINOZA, Warden,
                                                  (1) DENYING MOTION FOR
16                                Respondent.     RECONSIDERATION OF ORDER
                                                  DENYING STAY AND ABEYANCE
17
                                                  UNDER RHINES [ECF No. 31];
18                                                (2) GRANTING MOTION TO
                                                  WITHDRAW UNEXHAUSTED
19
                                                  CLAIMS AND REQUEST FOR STAY
20                                                UNDER KELLY/KING [ECF No. 34];
                                                  (3) AMENDING JUNE 10, 2019
21
                                                  ORDER RE EXHAUSTION STATUS
22                                                OFCLAIMI.C;
                                                  (4) STAYING CASE; AND
23
                                                  (5) SETTING DEADLINES
24
25         Pending before the Court is Petitioner's Motion for Reconsideration of the Court's
26   June 10, 2019 Order denying her motion for stay and abeyance under Rhines. (ECF No.
27   31.) Respondent opposes the Motion for Reconsideration. (ECF No. 33.) Also pending
28   before the Court is Petitioner's Motion to Withdraw Unexhausted Claims and Request for

                                                  1
                                                                                      17cv0016
 1 Stay Under Kelly/King. (ECF No. 34.) Respondent has filed a Notice of Non-Opposition
 2   to Motion for Kelly/King Stay. (ECF No. 36.) For the reasons discussed below, the Court
 3   DENIES Petitioner's Motion for Reconsideration, GRANTS Petitioner's Motion to
 4   Withdraw Unexhausted Claims and Request for Stay Under Kelly/King. AMENDS the
 5   June 10, 2019 Order with respect to the exhaustion status of Claim LC, STAYS this case
 6   pending exhaustion of state court remedies, and SETS deadlines as outlined below.
 7   I.    RECENT PROCEDURAL HISTORY
 8         In an Order dated June 10, 2019, the Court ruled on the exhaustion status of the
 9   claims in the federal Petition, denied Petitioner's motion for stay and abeyance under
10   Rhines v. Weber, 544 U.S. 269 (2005), and set deadlines directing Petitioner to file a
11   motion to either withdraw the unexhausted claims from the Petition and proceed on the
12   exhausted claims without a stay, voluntarily dismiss the Petition or withdraw the
13   unexhausted claims and seek a stay pursuant to Kelly/King. (See ECF No. 28.) On July
14   16, 2019, the Court extended the deadline for Petitioner's motion and the deadlines for any
15   response or reply in the event Petitioner filed a motion for stay under Kelly/King. (See
16   ECF Nos. 29, 30.)
17         On July 8, 2019, Petitioner filed a Motion for Reconsideration of that aspect of the
18   Court's June 10, 2019 Order denying her motion for stay and abeyance under Rhines. (ECF
19   No. 31.)    On July 19, 2019, Respondent filed an Opposition to the Motion for
20   Reconsideration and on August 9, 2019, Petitioner filed a Reply. (ECF Nos. 33, 35.)
21         On August 2, 2019, Petitioner filed a Motion to Withdraw Unexhausted Claims and
22   Request for Stay Under Kelly/King. (ECF No. 34.) Petitioner stated that: "By submitting
23   this request, Ms. Eubanks does not concede that the trial court's order denying her Rhines
24   motion for stay and abeyance was correct, nor does she intend to abandon her right to
25   appeal that order, should the denial of that order affect her ability to obtain relief in this
26   Court." (Id. at 2.) On August 22, 2019, Respondent filed a Notice of Non-Opposition to
27   Motion for Kelly/King stay. (ECF No. 36.)
28   ///

                                                   2
                                                                                           17cv0016
 1 II.     MOTION FOR RECONSIDERATION
 2         "Reconsideration is appropriate if the district court (1) is presented with newly
 3   discovered evidence, (2) committed clear error or the initial decision was manifestly unjust,
 4   or (3) if there is an intervening change in the controlling law." School Dist. No. Jl,
 5   Multnomah County, Or. V. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993); see also Fed.
 6   R. Civ. P. 59. Petitioner contends reconsideration is appropriate here because "the initial
 7   ruling involved clear error as well as newly discovered evidence." (ECF No. 31-1 at 4.)
 8         With respect to the first argument, Petitioner contends that "[t]his Court erred in
 9   applying the wrong standard on this Rhines motion, effectively establishing an improper
10   burden on Ms. Eubanks, and it should reconsider in light of the evidence already presented
11   and controlling en bane authority." (Id. at 3.) Petitioner cites the Ninth Circuit's decision
12   in Detrich v. Ryan, 740 F.3d 1237 (9th Cir. 2013) (en bane) to argue "[t]his controlling en
13   bane authority undermines the case upon which this Court relied to deny Ms. Eubanks'
14   stay, requiring reconsideration." (Id. at 6.) Petitioner contends that "Ms. Eubanks' Rhines
15   motion and her petition demonstrate that her underlying claims of IAC by trial counsel-
16   which are well supported and argued in Ms. Eubanks' federal petition- are not clearly
17   meritless or wholly without factual support," and that "[b]ecause these claims do have
18   factual support and at least some merit, a stay is appropriate in this case." (Id. at 6-7.)
19         As an initial matter, the Court cited and recognized the plurality en bane opinion in
20   Detrich in the June 10, 2019 Order. (See ECF No. 28 at 6.) Moreover, as Petitioner readily
21   indicates, "Detrich focused specifically on the requirements that cause be met by showing
22   '(1) the claim of "ineffective assistance of trial counsel" was a "substantial" claim; (and)
23   (2) the "cause" consisted of there being "no counsel" or only "ineffective" counsel during
24   the state collateral review proceeding."' (ECF No. 31-1 at 6, quoting Detrich, 740 F.3d at
25   1244 and Trevino v. Thaler, 569 U.S. 413, 423 (2013).) Thus, even after acknowledging
26   that the Detrich plurality indicated that no counsel or ineffective counsel during the state
27   post-conviction proceeding is required for a showing of cause, Petitioner erroneously
28   conflates the potential merit of the unexhausted claims of trial counsel ineffectiveness with

                                                   3
                                                                                            17cv0016
 1 the issue of whether state habeas counsel was ineffective for failing to raise those claims
 2   on state habeas review.
 3         Respondent correctly observes that "Petitioner confuses the issues of prejudice and
 4   deficient performance," and that "[n]othing in Detrich eliminates the requirement that the
 5   defendant establish the deficient performance of PCR counsel."          (ECF No. 33 at 7)
 6   (emphasis in original.) Petitioner acknowledges that "Respondent is correct that Detrich
 7   focuses on the prejudice prong of an IAC claim, rather than on the deficient performance
 8   prong," but maintains that "[n]onetheless, Detrich supports Ms. Eubanks' assertion that for
 9   the purposes of Martinez v. Ryan, 566 U.S. 1 (2012), a petitioner can meet her initial burden
10   of showing deficient performance by alleging a substantial claim of IAC of trial counsel
11   that was not previously presented and submitting some evidence to support it, even if she
12   does not submit enough evidence to prove IAC of post-conviction counsel." (ECF No. 35
13   at 2) (footnote omitted.) However, the Court did not suggest, much less hold, that a
14   petitioner had to "prove" ineffective assistance of post-conviction counsel to satisfy a
15   showing of good cause under Rhines, only that Petitioner failed to offer record support for
16   her assertion that state habeas counsel performed deficiently. In the motion for stay
17   pursuant to Rhines, Petitioner instead generally asserted that "[ s]tate habeas counsel had
18   no strategic reason for withholding any possibly meritorious claim alleging IAC of trial
19   counsel," and that "[h]is omissions represent good cause for Ms. Eubanks' failure to
20   exhaust these claims." (ECF No. 25-1 at 10.) In the instant motion for reconsideration,
21   Petitioner simply repeats arguments the Court previously rejected. 1 (See ECF No. 28 at 5-
22
23
     1
24     This includes Petitioner's attempt to distinguish Miller v. Keeney. 882 F.2d 1428 (9th
     Cir. 1989), and her argument that "contrary to the case law giving appellate counsel the
25   discretion to winnow or weed out weak issues, the Commentary to ABA Guideline
26   10.15.1.C states that winnowing may have no role at all in capital work." (ECF No. 31-1
     at 7-8.) Application of the ABA Guidelines was also previously addressed in the June 10,
27   2019 order. (See ECF No. 28 at 7) (rejecting Petitioner's argument that ABA guidelines,
28   which require counsel to raise all "arguably meritorious" claims, supported showing of
     good cause, citing Strickland, 466 U.S. at 688 ("Prevailing norms of practice as reflected
                                                  4
                                                                                          17cv0016
 1   1O); (compare with ECF No. 31-1 at 11) ("[T]o the extent that these claims persuasively
 2   allege at least debatable IAC against trial counsel, they necessarily form a basis for IAC by
 3   state habeas counsel for failing to identify or raise these claims."); contrast with Strickland
 4   v. Washington, 466 U.S. 668, 690 (1984) ("[T]he court should recognize that counsel is
 5   strongly presumed to have rendered adequate assistance and made all significant decisions
 6   in the exercise of reasonable professional judgment.") Again, as the Court previously
 7   stated in the June 10, 2019 Order, Petitioner must do more than simply point to potentially
 8   meritorious claims prior counsel failed to present to sustain a showing of good cause based
 9   on the alleged ineffectiveness of state post-conviction counsel. See~ Blake v. Baker,
10   745 F.3d 977, 984 (9th Cir. 2014) ("[W]e hold that the Rhines standard for !AC-based
11   cause is not any more demanding than the cause standard articulated in Martinez [v. Ryan,
12   566 U.S. 1 (2012)]."); see also Martinez, 566 U.S. at 14 ("[A] prisoner may establish cause
13   for a default of an ineffective-assistance claim ... where appointed counsel in the initial-
14   review collateral proceeding, where the claim should have been raised, was ineffective
15   under the standards of Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d
16   674(1984).")
17         Nor is the Court persuaded by Petitioner's assertion that "applying the unduly harsh
18   and arguably inapplicable standards of Sexton, Knowles, and Miller would prevent Ms.
19   Eubanks from pursuing timely exhaustion of meritorious issues that are likely to reverse
20   her death sentence," and that "[p]articularly at this stage of proceedings, the Court should
21   reconsider its Order that would otherwise ensure that potentially meritorious claims in a
22   death penalty case never receive a review in any court whatsoever." (ECF No. 31-1 at 9.)
23   Petitioner does not persuasively explain how the Court's ruling "ensure[s]" that the
24   unexhausted claims will not be reviewed "in any court." The Court has not barred,
25
26
     in American Bar Association standards and the like ... are guides to determining what is
27   reasonable, but they are only guides.") and Bobby v. Van Hook, 558 U.S. 4, 8 (2009) (ABA
28   guidelines are "only guides as to what reasonableness means, not its definition," and are
     not "inexorable commands with which all capital defense counsel must fully comply."))
                                                   5
                                                                                            17cv0016
 1 precluded, or otherwise prevented Petitioner from presenting the unexhausted claims in
 2   state court. Moreover, as the Court clearly referenced in the June 10, 2019 Order, circuit
 3   authority articulated in cases such as Kelly and King provide an alternative avenue for
 4   staying a federal case for purposes of exhaustion in the event a petitioner is unable to
 5   demonstrate entitlement to stay and abeyance pursuant to Rhines.
 6         As a second argument Petitioner offers in favor of her motion for reconsideration,
 7   Petitioner asserts that newly discovered evidence supports her claims. (ECF No. 31-1 at
 8   16.) Petitioner maintains that: "Neither the Supreme Court nor the Ninth Circuit has ever
 9   held that a declaration from prior counsel is a prerequisite to obtaining relief on a claim of
10   ineffective assistance of counsel," but indicates that "she has noted that other capital
11   petitioners in the Southern District have been able to obtain Rhines stays when they
12   submitted declarations from counsel." (Id. at 17.) Petitioner states that "[s]he has finally
13   been able to obtain a declaration from state post-conviction counsel agreeing that he failed
14   to identify the omitted issues and had no strategic reason for failing to present them in the
15   state habeas petition," and "also has been able to obtain a declaration from law clerk Al
16   Morrison, stating that he had researched altruistic filicide for the trial attorneys and
17   discussed it with them and that state post-conviction counsel never interviewed him about
18   his work." (Id.)
19         However, Petitioner fails to explain how either declaration constitutes "newly
20   discovered evidence," and the Court declines to consider these belatedly submitted
21   declarations. While it is evident that the declarations from state habeas counsel and a law
22   clerk who worked on Petitioner's defense at the time of trial may be newly procured or
23   obtained, Petitioner does not persuasively show that either declaration contains new
24   information or evidence discovered after the Court's ruling on the Rhines motion. As
25   Respondent sensibly contends: "Petitioner has failed to establish that the declarations could
26   not reasonably have been procured before she filed her Motion for Stay and Abeyance."
27   (ECF No. 33 at 10.)
28   ///

                                                   6
                                                                                           17cv0016
 1         Indeed, in Blake v. Baker, the Ninth Circuit indicated that circuit authority
 2   circumscribed the consideration of evidence submitted in support of a motion for
 3   reconsideration. See id. 745 F.3d at 982 n.4, citing Christie v. Iopa, 176 F.3d 1231, 1239
 4   n.5 ("[W]e do not consider evidence or arguments presented for the first time in a motion
 5   for reconsideration.") The Court also remains unpersuaded by Petitioner's attempts to
 6   draw parallels between her own good cause argument and the evidence and showing the
 7 Ninth Circuit found persuasive in Blake. In Blake, the Ninth Circuit found that "[ e]ven
 8   without considering the additional evidence presented in Blake's motion for
 9   reconsideration, however, Blake sufficiently set forth good cause in his motion for a stay
10   and in his federal petition, which he incorporated into his motion." Id. at 982 n.4. For
11   instance, the Blake Court cited numerous declarations from friends and family members
12   concerning readily available mitigating evidence, none of whom were contacted by state
13   post-conviction counsel. See id. at 983. Meanwhile, as noted previously in the June 10,
14   2019 order, and reiterated above, Petitioner failed to support the motion for Rhines stay
15   with any showing that state habeas counsel acted deficiently in the investigation and
16   presentation of Petitioner's state habeas petition, instead relying primarily on the merit of
17   the unexhausted claims themselves to sustain the allegations of ineffective assistance of
18   prior habeas counsel. In any event, the Court's rejection of Petitioner's assertion of good
19   cause based on ineffective assistance of habeas counsel was not due to the narrow matter
20   of the lack of a declaration from prior counsel. Instead, as discussed above, it was more
21   broadly based on the lack of any record support for Petitioner's assertion that the failure to
22   raise the unexhausted claims was due to prior counsel's deficient performance.
23         Ultimately, because Petitioner fails to demonstrate that the Court's June 10, 2019
24   Order denying the motion for stay and abeyance under Rhines involved clear error or that
25   there is newly discovered evidence, the Court DENIES Petitioner's motion for
26   reconsideration.
27   Ill
28   Ill

                                                   7
                                                                                           17cv0016
 1 III.    MOTION FOR STAY UNDER KELLY/KING
 2         Pursuant to the Court's June 10, 2019 Order, Petitioner filed a motion "to withdraw
 3   her unexhausted claims from her habeas corpus petition and request[] that this Court grant
 4   a King/Kelly stay to allow her the opportunity to exhaust those claims in state court." (ECF
 5 No. 34 at 1-2.) As noted above, Petitioner stated that: "By submitting this request, Ms.
 6   Eubanks does not concede that the trial court's order denying her Rhines motion for stay
 7   and abeyance was correct, nor does she intend to abandon her right to appeal that order,
 8   should the denial of that order affect her ability to obtain relief in this Court." (Id. at 2.)
 9   Respondent states that: "Without any agreement that Petitioner's deleted claims, once
10   exhausted, will relate back to her previously exhausted claims, and without waiving any
11   future arguments regarding timeliness or procedural bars, Respondent does not oppose
12   Petitioner's motion." (ECF No. 36 at 1-2.)
13         In the introduction to this motion, Petitioner references the February 14, 2019 joint
14   statement on exhaustion (see ECF No. 23) and separately notes that "[t]he parties' joint
15   statement regarding exhaustion erroneously states that all of Claim LC. is unexhausted.
16   The parties agree that that subclaim is only unexhausted to the extent that it concerns
17   'complex trauma.' They agree that the remainder of Claim LC is exhausted." (ECF No.
18   34 at 2.)   Petitioner also later reiterates that: "Claim LC alleges IAC for failure to
19   investigate and present the debilitating effects of trauma on Ms. Eubanks; the parties agree
20   that this claim is unexhausted to the extent this claim goes beyond a failure to adequately
21   investigate post-traumatic stress disorder and alleges impairments caused by complex
22   trauma." (Id. at 3.) The notice of non-opposition to Petitioner's motion reflects that
23   "Respondent agrees that Claim LC is unexhausted only to the extent that it concerns
24   'complex trauma."' (ECF No. 36.) The Court previously found Claim LC unexhausted
25   "[b]ased on the agreement and stipulation of the parties." (ECF No. 28 at 3.) The Court
26   accepts the parties' amended statements and agreement on the exhaustion status of Claim
27   LC, and accordingly AMENDS the findings outlined in the June 10, 2019 Order to find
28   Claim LC unexhausted only to the extent it concerns complex trauma.

                                                   8
                                                                                            17cv0016
 1         With respect to the prospect of a stay pursuant to Kelly/King. the Court previously
 2   noted in the June 10, 2019 Order that the: "The Kelly [v. Small, 315 F.3d 1063 (9th Cir.
 3   2003]) procedure permits '(1) a petitioner to amend his petition to delete any unexhausted
 4   claims; (2) the court in its discretion to stay and hold in abeyance the amended, fully
 5   exhausted petition, providing the petitioner the opportunity to proceed to state court to
 6   exhaust the deleted claims; and (3) once the claims have been exhausted in state court, the
 7   petitioner to return to federal court and amend() his federal petition to include the newly-
 8   exhausted claims."' Mitchell v. Valenzuela, 791 F.3d 1166, 1171 n.4 (9th Cir. 2015),
 9   quoting King v. Ryan, 564 F.3d 1133, 1139 (9th Cir. 2009). As the King Court explained,
10   "we reiterate that the Kelly procedure remains available after Rhines and hold that its
11   availability is not premised upon a showing of good cause." King. 564 F.3d at 1140.
12   However, as the Ninth Circuit also stated, "[a] petitioner seeking to use the Kelly procedure
13   will be able to amend his unexhausted claims back into his federal petition once he has
14   exhausted them only if those claims are determined to be timely." Id. at 1140-41. For
15   instance, new claims may be amended into a pending petition if those claims "relate back"
16   to claims contained in that petition. See id. at 1141; see also Mayle v. Felix, 545 U.S. 644,
17   655 (2005) ("Amendments made after the statute of limitations has run relate back to the
18   date of the original pleading if the original and amended pleadings 'ar(i)se out of the
19   conduct, transaction, or occurrence.'"), quoting Fed. R. Civ. P. 15(c)(2). As the Mayle
20   Court explained: "So long as the original and amended petitions state claims that are tied
21   to a common core of operative facts, relation back will be in order." Id. at 664.
22         Petitioner maintains that she "filed her timely 'mixed' petition on January 31, 2019,"
23   and the parties thereafter agreed that several claims or subclaims were unexhausted. (ECF
24   No. 34 at 7, citing ECF Nos. 20, 23.) Petitioner indicates that "Ms. Eubanks has numerous,
25   valid claims that have not yet been presented to the state court, and Ms. Eubanks' statute
26   of limitations expired on January 31, 2019 ," asserts that "without a stay, these claims will
27   be forfeited because the deadline for Ms. Eubanks to exhaust these claims and return to
28   present them to the federal court has already passed," and that: "Ms. Eubanks believes that

                                                  9
                                                                                          17cv0016
 1   the Kelly procedure will be appropriate because the presently unexhausted claims relate to
 2   the exhausted claims in the petition and share a 'common core of operative facts' as
 3   outlined in Mayle, 545 U.S. at 659." (ECF No. 34 at 7.) Specifically, Petitioner contends:
 4         The essence of Ms. Eubanks' unexhausted ineffective assistance of counsel
           claims (the majority of the unexhausted claims) is that her trial attorneys
 5
           mismanaged her mitigation case, and more specifically the mental health,
 6         brain damage, and trauma aspects of that case, by failing to fully investigate
           those areas, failing to recognize the strength of the evidence they had, failing
 7
           to manage their experts competently, and incompetently deciding not to
 8         present most of the mitigation lay witnesses. The exhausted claims allege that
           her attorneys mismanaged their mitigation case by having experts do all their
 9
           investigation too late, failing to investigate brain damage, failing to present
10         evidence of trauma, failing to present evidence of mood disorder, failing to
           discuss the prosecution's expert report with their own experts before deciding
11
           to withhold their mental health mitigation evidence, failing to present
12         mitigation expert witnesses, and failing to explain their mitigation case to
           Jurors.
13
14   (Id. at 8.) After initial cursory review of Petitioner's timeliness argument (see id. at 8-10),
15   it appears that some of the unexhausted claims and/or subclaims currently contained in the
16   mixed petition may ultimately relate back to timely claims. Additionally, in view of
17   Respondent's lack of opposition to a stay under Kelly/King (see ECF No. 36), it appears
18   unnecessary to conclusively resolve this matter at the present time. 2 Given the unexhausted
19
20
21   2
      In addition to the relation back argument, Petitioner asserts that "Ms. Eubanks will have
22   an argument that some of the claims are timely when she moves to amend them into the
     petition because she will be entitled to equitable tolling, based on state post-conviction
23
     counsel's ineffective failure to include them in her initial state petition." (ECF No. 34 at
24   10.) As noted above, Respondent's statement of non-opposition to a Kelly/King stay
     indicated that it was "[w]ithout any agreement that Petitioner's deleted claims, once
25
     exhausted, will relate back to her previously exhausted claims, and without waiving any
26   future arguments regarding timeliness or procedural bars." (ECF No. 36 at 1-2.) The Court
     also finds it unnecessary to resolve these matters now. After the unexhausted claims are
27
     withdrawn and exhausted, the parties are free to raise and brief such procedural matters,
28   including but not limited to timeliness, relation back, procedural bars and equitable tolling.

                                                   10
                                                                                            17cv0016
 1   claims at issue, many of which allege ineffective assistance of trial counsel in investigating
 2   and presenting Petitioner's penalty phase case at trial, coupled with Respondent's non-
 3   opposition, a stay appears appropriate and warranted. See King. 564 F.3d at 1141 ("We
 4   further reiterate the 'clear appropriateness of a stay when valid claims would otherwise be
 5   forfeited."'), quoting Kelly, 315 F.3d at 1070.
 6         Finally, Petitioner "seeks an order authorizing her current counsel to represent her
 7   in state court." (ECF No. 34 at 10.) The Court finds such appointment appropriate in this
 8   case and authorizes federal habeas counsel to represent Petitioner in state exhaustion
 9   proceedings. See Harbison v. Bell, 556 U.S. 180, 190 n. 7 (2009) ("Pursuant to §3599(e)'s
10   provision that counsel may represent her client in 'other appropriate motions and
11   procedures,' a district court may determine on a case-by-case basis that it is appropriate for
12   federal counsel to exhaust a claim in the course of her federal habeas representation.")
13   IV. CONCLUSION AND ORDER
14         For the reasons discussed above, the Court DENIES Petitioner's Motion for
15   Reconsideration [ECF No. 31], GRANTS Petitioner's Motion to Withdraw Unexhausted
16   Claims and Request for Stay Under Kelly/King [ECF No. 34], AMENDS the June 10,
17   2019 Order based on the parties' agreement to find Claim LC unexhausted only to the
18   extent it concerns complex trauma, and STA YS this case pending the exhaustion of state
19   court remedies.    As discussed above, the Court authorizes current federal counsel to
20   represent Petitioner during state exhaustion proceedings.
21         Petitioner will file a Notice with the Court within 14 days of the date of this Order,
22   orr or be:fere ______' , listing the unexhausted claims to be withdrawn from the
23   pending federal Petition.     In accordance with Local Rules, Petitioner will file any
24   exhaustion petition in state court within 30 days of the date of this Order, 0n or bsfur~
25   _ _ _ _ _ and will file proof of such filing in this Court. See Civ LR HC.3(g)(5) ("If
26   the petition indicates that there are unexhausted claims from which the state court remedy
27   is still available, petitioner may be granted a thirty (30) day period in which to commence
28   litigation on the unexhausted claims in state court.")

                                                  11
                                                                                           17cv0016
 1          After commencement of the state proceedings, Petitioner will also file a brief report
 2   every 90 days to keep the Court informed of the status of the state petition. During this
 3   time, proceedings on the federal Petition will remain stayed. Any amended petition will
 4   be filed within 30 days of the state court resolution of the exhaustion petition. If Petitioner
 5   fails to file a state exhaustion petition or amended petition within the deadlines set forth in
 6   this Order, the stay will be lifted, and this case will proceed n the federal Petition pending
 7   at that time.
 8   ITISSOO
 9   Dated/47
10
11
12                                                      0



13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   12
                                                        (,;

                                                                                            17cv0016
